DETAILED ACTION
Applicants’ arguments, filed 23 November 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
In the prior office action mailed on 25 May 2022, anticipation and double patenting rejections were set forth by the examiner. These rejections have been withdrawn in view of the cancellation of claim 61.

Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-9, 15-17, 30-32, and 62-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. (US 2016/0067228 A1) in view of Velazquez et al. (Molecular Therapy: Methods & Clinical Development, Vol. 4, March 2017, pages 159-168).
Kishimoto et al. (hereafter referred to as Kishimoto) is drawn to a composition comprising viral transfer vectors and immunosuppressants, as of Kishimoto, title and abstract. Kishimoto teaches rapamycin as the immunosuppressant in at least paragraph 0051 as well as multiple other locations in the reference. Kishimoto teaches prednisolone in paragraph 0246. Kishimoto teaches adeno associated viral vector 9 (AAV9) as the transfer vector, as of Kishimoto, paragraph 0038. Kishimoto teaches nanocarriers in paragraph 0047. Kishimoto teaches that in one embodiment, the subject does not have pre-existing immunity against the viral transfer vector in paragraph 0004. The examiner understands this teaching as indicating the subject not having pre-existing immunity against the viral transfer vector is an optional teaching of Kishimoto.
For the purposes of this rejection, the examiner understands Kishimoto to teach administration only to patients without immunity to the viral vector, as of claim 1 of Kishimoto.
Velazquez et al. (hereafter referred to as Velazquez) is drawn to depletion of pre-existing antibodies to adeno associated virus in order to administer an adeno associated viral vector for gene therapy, as of Velazquez, page 159, title and abstract. This is necessary because pre-existing immunity to an adenovirus could potentially prevent an adeno-associated viral vector from efficiently delivering a gene because the immune response neutralizes the viral vector before it is capable of delivering the gene. In order to deplete the immune response against the adeno associated virus, Velazquez treats with rapamycin and prednisolone, as of Velazquez, page 159, left column, abstract.
Velazquez does not appear to teach a nanocarrier.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of Kishimoto on patients who already have pre-existing immunity to adenoviral vectors. Kishimoto is drawn to a method of administering a viral vector in combination with an immune suppressant such as rapamycin in combination with prednisolone in order to inhibit immune response to the viral vector. Velazquez teaches that administering rapamycin and prednisolone results in depletion of a pre-existing immune response to an adenovirus. As such, the skilled artisan would have been motivated to have administered rapamycin and prednisolone, as of Kishimoto, in order to have predictably depleted the immune response to adenovirus in order to have predictably administered the composition of Kishimoto to a patient with a prior immune response to the viral vector with a reasonable expectation of success.
As to claim 1, in view of the teachings of Velazquez, the skilled artisan would have been motivated to have administered the composition of Kishimoto, which comprises a viral vector and an immunosuppressant, to a patient having a prior immunity to the viral vector. This is because Velazquez teaches that administration of the immunosuppressants causes depletion of pre-existing antibodies and thereby depletion of pre-existing immunity to the viral vector.
As to claim 4, Velazquez teaches the following on page 159, right column, relevant text reproduced below.

    PNG
    media_image1.png
    176
    629
    media_image1.png
    Greyscale

As such, the teachings of Velazquez indicate that there would likely be patients who have immunity to an adenoviral vector despite never having received viral vector therapy. The immunosuppression of Velazquez would have depleted such prior immunity, resulting in viral vector therapy having a reasonable expectation of success.
As to claim 5, this claim is rejected for essentially the same reason that claim 4 has been rejected, as there would appear to be a significant number of patients who have immunity to an adenoviral vector despite never having received viral vector therapy of any kind before. This would have been because patients would have been previously exposed to the adenovirus and would have previously gained immunity to the adenovirus, resulting in potential immunity to the adenoviral vector.
As to claim 6, the skilled artisan would have been most motivated to have administered the method of Kishimoto in view of Velazquez to patients who have never received synthetic nanocarriers comprising an immunosuppressant because those who have received such immunosuppressive treatment may have already depleted the immune response to the viral vector. As such, patients who have never previously received synthetic nanocarriers comprising an immunosuppressant appear to the patients for whom administration of such therapy is the most necessary so that the immunosuppressant could have depleted the immune response to the viral vector.
As to claims 7-8, Kishimoto teaches repeated administration as of at least paragraph 0018, as well as elsewhere in the reference.
As to claim 9, Kishimoto teaches subsequent concomitant administration of the viral transfer vector and the immunosuppressant, as of claim 7 of Kishimoto.
As to claims 15-17, Kishimoto teaches measuring a level of antibody and T-cell response to the viral transfer vector prior to administration, as of Kishimoto, paragraph 0013. Velazquez also teaches measuring antibodies at day zero (i.e. pre-existing antibodies), as of at least Velazquez, page 161, figure 1, reproduced below.

    PNG
    media_image2.png
    298
    449
    media_image2.png
    Greyscale

The black bar on all of the graphs is drawn to the antibody level at day zero, which is the pre-existing antibody level prior to treatment, as of the caption of the figure.
As to claims 30-31, Kishimoto teaches rapamycin or a rapalog, which is an mTOR inhibitor, as of Kishimoto, paragraph 0121. Velazquez also teaches rapamycin, as of Velazquez, page 159, abstract.
As to claim 32, Kishimoto teaches immunosuppressants coupled to a carrier as of at least paragraph 0098.
As to claims 62-63, Kishimoto teaches assessing an antibody immune response to the viral transfer vector before, during, and after administration, as of Kishimoto, paragraphs 0054, 0101, and 0130. Velazquez also teaches such assessment before and after treatment, as of Velazquez, page 160, left column, table 1, which teaches antibody measurements before and after treatment.
As to claims 64-65, Kishimoto teaches measurement of transgene expression in figures 1 and 2, wherein the transgene in that example is green fluorescent protein (abbreviated as GFP) and transgene expression is measured by measuring green fluorescence.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. (US 2016/0067228 A1) in view of Velazquez et al. (Molecular Therapy: Methods & Clinical Development, Vol. 4, March 2017, pages 159-168), the combination further in view of Jeune et al. (Human Gene Therapy Methods, Vol. 24, April 2013, pages 59-67).
Kishimoto teaches a nanocarrier comprising a viral transfer vector and an immunosuppressant and a method of administering this to a patient. Velazquez depleting immunity to a viral transfer vector with an immunosuppressant. See the rejection above over Kishimoto in view of Velazquez by themselves.
None of the above references teach administering the composition to a newborn with maternally transferred antibodies.
Jeune et al. (hereafter referred to as Jeune) is drawn to pre-existing antibodies to adeno-associated virus as a challenge in gene therapy with an adeno-associated viral vector, as of Jeune, page 59, title and abstract. Jeune teaches the following on page 61, left column, relevant text reproduced below with specific terms highlighted by the examiner.

    PNG
    media_image3.png
    311
    728
    media_image3.png
    Greyscale

As such, Jeune teaches that is desirable to administer gene therapy (e.g. with adeno-associated viral vector) shortly after birth, and that antibodies against adeno associated viruses are detected at birth and likely occurred as transmission of maternal antibodies. Elsewhere in the reference, Jeune suggests immunosuppression as a strategy to aid in the delivery of adeno-associated viral vectors, as of Jeune, page 60, left column, bottom of paragraph entitled “Cellular Immune Response.”
Jeune does not appear to teach a nanocarrier.
It would have been prima facie obvious for one of ordinary skill in the art to have conducted the method of Kishimoto in view of Velazquez on a newborn patient in need of gene therapy. Jeune teaches that newborns are frequently in need of having gene therapy, and that this gene therapy can occur by viral vector administration. However, Jeune also teaches that newborns have antibodies to the adeno associated viral vector used in gene therapy, likely via maternal transfer. As such, the skilled artisan would have been motivated to have conducted the method of Kishimoto in view of Velazquez on a newborn in need of gene therapy in order to have predictably depleted antibodies and/or immune response against the viral vector with a reasonable expectation of success. The predictable depletion of antibodies and/or immune response against the viral vector would have predictably improved the result of the gene therapy because the viral carrier of the gene for gene therapy would have been predictably not inhibited by the immune response to said viral carrier with a reasonable expectation of success.

Response to Arguments
Applicant has provided arguments regarding the previously applied rejections, as of applicant’s response on 23 November 2022 (hereafter referred to as applicant’s response). These arguments are addressed below.
Applicant argues that Velazquez teaches that administration of rapamycin alone or prednisolone alone was not taught as being sufficient to reduce the levels of antibodies against the adenoviral vector AAV9, as of applicant’s response on page 6, bottom paragraph. Applicant cites figure 1A of Velazquez in support of this position.
This is not persuasive because the teachings of Velazquez indicate that prednisolone and rapamycin, when used in combination, are effective to reduce the levels against the adenoviral vector AAV9. See Velazquez, figure 1D, reproduced below.

    PNG
    media_image4.png
    241
    350
    media_image4.png
    Greyscale

The abbreviation “PL” refers to low dose prednisolone, “RH” to high dose rapamycin, and “RL” to low dose rapamycin. As such, the above-reproduced data shows that prednisolone and rapamycin in combination reduce the titer of anti-adenovirus vector antibodies. This would have motivated the skilled artisan to have administered prednisolone and rapamycin to a patient needing to undergo treatment with a viral vector and who has pre-existing immunity to said viral vector in order to prevent the pre-existing immunity from neutralizing the viral vector before it has had a chance to deliver its payload.
Applicant then argues that the result of combination of Kishimoto and Velazquez would have been administration of prednisolone and rapamycin before administration of the viral vector, as of applicant’s response, page 7, top paragraph. The text on the bottom of page 6 of applicant’s response also appears to indicate this as well.
This is not persuasive. The examiner does not disagree Velazquez teaches administering the rapamycin and prednisolone prior for a period of time to deplete antibodies against the adenoviral vector. However, this administration of rapamycin and prednisolone occurs on a regular basis. See Velazquez, page 163, caption of figure 4, reproduced below.

    PNG
    media_image5.png
    313
    396
    media_image5.png
    Greyscale

As such, the skilled artisan would have been motivated to have administered rapamycin and prednisolone prior to administration of the viral vector in order to deplete antibodies against the viral vector. However, the skilled artisan would have also been motivated to have administered the rapamycin and prednisolone concurrently with the viral vector in order to have prevented a recurrence of said antibodies against the viral vector. Also, the skilled artisan would have been motivated to have administered the rapamycin and prednisolone concurrently with the viral vector in order to have prevented the antibodies already present from neutralizing the viral vector before it has had a chance to be effective.

Additional Relevant Prior Art
As an additional relevant prior art reference, the examiner cites Ilyinskii et al. (WO 2018/129268 A1), which was cited on the information disclosure statement (IDS) submitted on 23 November 2022. Ilyinskii et al. (hereafter referred to as Ilyinskii) teaches administering viral vectors to mice having pre-existing immunity, albeit low pre-existing immunity, as of Ilyinskii, page 67, Example 17.
Nevertheless, no rejection over Ilyinskii has been written because Ilyinskii is not considered to be prior art. The examiner presents the following rationale in support of this position.
The instant application claims benefit to provisional application 62/839,771 filed 28 April 2019, which appears to adequately support the claimed subject matter. As such, the instant application is understood to have been effectively filed on 28 April 2019. Ilyinski was published on 12 July 2018, which is less than a year prior to the earliest effective filing date. Ilyinski was also effectively filed earlier than the instant application. Nevertheless, the inventive entity of Ilyinskii et al. (WO 2018/129268 A1) appears to be the same as the inventive entity of the instant application. As such, Ilyinskii et al. (WO 2018/129268 A1) is excepted from being prior art under both AIA  35 U.S.C. 102(b)(1)(A) and 102(b)(2)(A). See MPEP 2153.01(a), second paragraph and MPEP 2154.01(c).


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612